           Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 1 of 12                        FILED
                                                                                        2020 Jan-28 PM 04:10
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF        )
AMERICA, and the        )
JEFFERSON COUNTY BOARD  )
OF HEALTH,              )
                        )
      Plaintiffs,       )                             Case No. 2:19-cv-00240-AKK
v.                      )
                        )                                       OPPOSED
DRUMMOND COMPANY, INC., )
d/b/a ABC COKE,         )
                        )
      Defendant.        )

                        PROPOSED MOTION OF GASP TO
                    INTERVENE AND MEMORANDUM OF LAW

         Gasp, a nonprofit group focused on fighting air pollution, seeks to intervene

in this action as a matter of statutory right under Federal Rule of Civil Procedure

Rule 24(a)(1), or alternatively under Rule 24(a)(2) based upon Gasp’s compelling

interest in the subject matter of this lawsuit. 1

         The United States (representing the Environmental Protection Agency,

“EPA”) and Jefferson County Board of Health (“JCBH”) (directing the Jefferson

County Department of Health, “JCDH”) have represented to Gasp that they do not

oppose the motion, with the condition that they may file a response regarding the


1
    As required by Rule 24(c), Gasp’s proposed Complaint in Intervention is attached.
        Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 2 of 12



scope of Gasp’s intervention. Drummond reserves its right to oppose the motion

upon reviewing this filing.

                          I. FACTUAL BACKGROUND

      On May 2011, the EPA and JCDH conducted an extensive inspection at

Drummond’s ABC Coke by-product recovery plant. Doc. 2-1 at 1. After receiving

additional information from Drummond in 2012, EPA determined that Drummond

was “not achieving adequate compliance with the requirements of the CAA and its

Title V Permit.” Doc. 7-8 at 14. After a follow up inspection in 2014, the EPA and

JCBH found Drummond had been violating the CAA since at least 2007,

potentially since 1990. Doc. 1 at 12-13, Doc. 2-1 at 3, Doc. 7-6 at 11. Many of

these violations relate to fugitive benzene emissions and the failure to report the

correct amount of benzene, a highly carcinogenic material, in its waste streams.

Doc. 7-8 at 16-17. On August 14-17, 2018, Plaintiffs inspected again, and again

found benzene leaks at four specified locations. Doc. 7-7 at 10. On September 11,

2018, Gasp, formally requested EPA inspection records related to the facility under

the Freedom of Information Act.

      On February 8, 2019, Plaintiffs filed this case against Drummond alleging

multiple and ongoing violations of the Clean Air Act (CAA) and its Title V permit.

Doc. 1. The same day, Plaintiffs attached a proposed Consent Decree, purporting

to adequately address and remedy those violations. Doc. 2-1. The comment period


                                          2
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 3 of 12



required by 28 C.F.R. § 50.7 on the proposed Consent Decree ran from February

14, 2019 to July 17, 2019. Doc. 7-1 at 4. During this time, Gasp raised questions

about the Consent Decree and requested meetings with the agencies. Doc. 7-6 at 9-

10. These questions went unanswered and the meeting requests were denied. Id.

Gasp submitted extensive comments requesting modification and supplementation

of the Consent Decree. Doc.7-6, 1-88.

      On January 14, 2020, EPA filed a motion seeking approval of the Consent

Decree and attached its response to public comments. Doc. 7, 7-1, Doc. 7-3. None

of Gasp’s substantive comments or suggestions were implemented. Doc. 7-1 at 14.

On January 15 and January 17th, 2020, JCBH and Drummond, respectively, joined

EPA’s motion. On January 21, 2020, JCBH filed a motion to amend its joinder to

correct a misstatement about Gasp. Doc. 11.

      The plant is less than a mile from some of Gasp’s members’ homes, and has

caused injury to its members for decades. For example, Gasp members Charlie

Powell and Jimmy Smith live in the area and complain of health issues that they

reasonably believe are caused by ABC Coke emissions. Exhibit 1, Declaration of

Mr. Smith at ¶¶ 5-9 (He has cancer and his three daughters all have cancer or

hyperpigmentation, so he tries to spend some nights with his daughter in Bessemer

to avoid the pollution.) Exhibit 2, Declaration of Mr. Powell at ¶¶ 7-10 (His wife

has cancer, so they try and avoid the area.). The plant, which includes a coke by-


                                        3
        Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 4 of 12



product recovery plant, operates twenty-four hours per day, seven days per week,

365 days per year. Doc. 1 at ¶ 57.

      ABC Coke’s pollution was the genesis of a sprawling criminal conspiracy

that resulted in corruption indictments of a Drummond executive, its lawyers at

Balch & Bingham, and state and federal regulators. Further, the JCDH publicly

declared for years that this plant was in compliance with all air regulations, when

they knew for almost a decade that was untrue. Doc. 7-6 at 8-9. In 2014, when

EPA asked JCDH to state on a permit record that EPA and JCDH had “identified

possible areas of concern” at inspections, a review of pertinent documents shows

that JCDH failed to do this and continued to state that the plant was in compliance.

Exhibit 3, August 4, 2014, Memo from Randy Terry, EPA to Johnathan Stanton,

JCBH; Doc. 7-6 at 6. EPA also failed to make at least a decade of known

violations public until 2019, after the statute of limitations passed on several of

these violations.

      Against that sordid backdrop, the parties filed the proposed Consent Decree.

Among other short cummings, this Consent Decree requires no final independent

audit to determine that the entire plant achieves full compliance with the CAA after

implementing remedial steps, requires Drummond to pay a mere $387,500 to the

Department of Justice and $387,500 to the JCBH, does not return a cent back to the

community that was harmed, has no long- term solution, such as a fence-line air


                                         4
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 5 of 12



toxic monitor or a requirement to continue monitoring with the infrared camera in

the future to keep the leaks from occurring, and does not guarantee that all the

testing and compliance documents required by this Consent Decree will be

publicized. This is contra to precedents set in consent decrees with the EPA and

other coke plants. See Doc. 7-6.

 II. GASP HAS A STATUTORY RIGHT TO INTERVENE PURSUANT TO
                        RULE 24(a)(1)

      Pursuant to Rule 24(a)(1), “[o]n timely motion, the court must permit anyone

to intervene who: (1) is given an unconditional right to intervene by a federal

statute . . . ” Fed. R. Civ. P. 24(a)(1) (emphasis added). The CAA gives Gasp “an

unconditional right to intervene” through the combined force of Sections 304(a)

and 304(b) of the Act. Section 304(a), the citizen suit provision, authorizes any

person to “commence a civil action on his own behalf--against any person . . . who

is alleged to have violated . . . (A) an emission standard or limitation under this

chapter . . . ” 42 U.S.C. § 7604(a)(1). However, under Section 304(b),

      No action may be commenced under subsection (a)(1)(A) of this section . . . if the
      Administrator or State has commenced and is diligently prosecuting a civil action
      in a court of the United States or a State to require compliance with the standard,
      limitation, or order, but in any such action in a court of the United States any
      person may intervene as a matter of right.

42 U.S.C. § 7604(b)(1)(B) (emphasis added). Here EPA is prosecuting a civil

action in federal court to require compliance with limitations and standards of the

CAA. Thus, Gasp, a person under the Act, may not bring a separate action alleging


                                              5
        Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 6 of 12



the same violations, but it has the right to intervene as a matter of right. Id; United

States v. Blue Lake Power, LLC, 215 F. Supp. 3d 838, 841 (N.D. Cal. 2016);

Baughman v. Bradford Coal Co., 592 F.2d 215, 219 (3rd Cir. 1979); Delaware

Valley Citizens' Council for Clean Air v. Com. of Pa., 674 F.2d 970, 973 (3d Cir.

1982); United States v. The Doe Run Resources Corp., No. 4:10CV01895 JCH,

2011 WL 251093, at *1-3 (E.D. Mo.) (permitting intervention as a matter of right

under the CAA by a neighboring property owner affected by the pollution); United

States v. Duke Energy Corp., 171 F. Supp. 2d 560, 562-63 (M.D.N.C. 2001)

(“Section 304(b)(1)(B) curtails the right to initiate a citizen suit under Section

304(a)(1), but permits intervention as a matter of right.”); United States v. DeKalb

City., Ga., No. 1:10-CV-4039-WSD, 2011 WL 6369569, at *2 (N.D. Ga. Oct. 11,

2011) (granting environmental group intervention as a matter of right under the

Clean Water Act, which has an almost identical citizen suit provision as the CAA

to challenge provisions of a consent decree); United States v. Hooker Chemicals

and Plastics, 540 F. Supp. 1067, 1082 (W.D. N.Y 1982) (granting citizen groups

granted intervention as a matter of right in Clean Water Act enforcement suit to

challenge a proposed consent decree).

      As the court explained in Duke Energy, the dispositive question is simply

whether the government is enforcing against any violation of an “emission

standard or limitation” under the CAA, which includes “any permit term or


                                          6
           Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 7 of 12



condition,”2 at the time of the requested intervention. 171 F. Supp. 2d at 565. Here,

Plaintiffs state in the Complaint that this is an action “with respect to violations of

the requirements of the CAA” and Drummond’s Title V permit. Doc. 1 at ¶ 1, 96.

          The citizen’s right to both bring suits and to intervene is intended “to both

goad the responsible agencies to more vigorous enforcement of the anti-pollution

standards and, if the agencies remain inert, to provide an alternate enforcement

mechanism.” Baughman, 592 F.2d at 218 (citing S. Rep. No. 1196, 91st Cong., 2d

Sess. 2, 35-36 (1970); Comments of Senator Muskie and Senator Boggs, 116

Cong. Rec. (1970) at pp. 32902, 32918). “In enacting § 304 of the 1970

Amendments, Congress made clear that citizen groups are not to be treated as

nuisances or troublemakers but rather as welcomed participants in the vindication

of environmental interests.” Friends of the Earth v. Carey, 535 F.2d 165, 172 (2nd

Cir. 1976). Because the text of Rule 24 and case law is clear, Gasp “must” be

allowed to intervene as a matter of right as long as the motion is timely.

         A.      This Motion is Timely.

         A party seeking to intervene as a matter of right must demonstrate that the

application to intervene is timely. Purcell v. BankAtlantic Fin. Corp., 85 F.3d

1508, 1512 (11th Cir. 1996). “[T]imeliness is not limited to chronological

considerations but ‘is to be determined from all the circumstances.’” Stallworth v.


2
    Defined at 42 U.S.C. § 7604(f)(4).

                                            7
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 8 of 12



Monsanto Co., 558 F.2d 257, 263 (5th Cir. 1977). To assess timeliness, courts in

the Eleventh Circuit consider the following factors:

      1. The length of time during which the would-be intervenor actually knew or
      reasonably should have known of his interest in the case before he petitioned for
      leave to intervene; 2. The extent of the prejudice that the existing parties to the
      litigation may suffer as a result of the would-be intervenor’s failure to apply for
      intervention as soon as he actually knew or reasonably should have known of his
      interest in the case; 3. The extent of the prejudice that the would-be intervenor
      may suffer if his petition for leave to intervene is denied; and 4. The existence of
      unusual circumstances militating either for or against a determination that the
      application is timely.

Salvors, Inc. v. Unidentified Wrecked & Abandoned Vessel, 861 F.3d 1278, 1294

(11th Cir. 2017) (citation and brackets omitted).

      Gasp did not “know of its interest” in objecting to the proposed Consent

Decree until EPA requested this Court to enter it on January 14, 2020, without

accepting any of Gasp’s substantive comments and objections. Thus, the length of

time Gasp knew of the basis to intervene is 14 days. Further, “[m]ere knowledge of

the pendency of an action . . . is not the specific event that triggers a need to

intervene . . . ” DeKalb City, 2011 WL 6369569 at *6 (citing Stallworth, 558 F.2d

at 264-65) (explaining that intervenor’s interest was not confirmed until it learned

that plaintiff and defendant had moved for entry of the Consent Decree). Indeed,

intervention prior to this point, when the possibility that Gasp’s requests would be

included in the final Consent Decree would have likely been deemed premature.

Blue Lake Power, LLC, 215 F. Supp. 3d at 841-42 (ruling that motion to intervene

to oppose a proposed CAA consent decree was timely when intervention was

                                               8
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 9 of 12



sought after the comments had been answered and before the proposed consent

decree had been approved).

      In Stallworth, the court held that timeliness of intervention under Rule 24(a)

does not include consideration of prejudice to the existing parties based on the text

of Rule 24(a) which, unlike Rule 24(b) (permissive intervention), does not contain

a requirement to consider such prejudice. 558 F.2d at 265. Thus, under that

precedent, any alleged prejudice to the existing parties is irrelevant. Even if

prejudice to existing parties is relevant, the pertinent time period is the gap

between when Gasp learned of the basis for intervention and when it sought

intervention, 14 days. Either way, there is no prejudice to the other parties, because

they were aware of Gasp’s views (via its comments) and chose to disregard them

in the proposed Consent Decree, and a 14-day delay had no impact on the

litigation. Blue Lake Power, LLC, 215 F. Supp. 3d at 842 (“No prejudice attaches

because the Tribe had participated in the administrative process and voiced

concerns about the decree.”); United States v. Ketchikan Pulp Co., 74 F.R.D. 104,

107 (D. Alaska 1977) (finding that parties to a consent decree were not prejudiced

by proposed intervenors as the parties should have known about the possibility of

intervention under the environmental statute and fashioned the consent decree to

allow time for this procedure). In contrast, Gasp would suffer great prejudice if not

permitted to intervene, as the concerns of the parties it represents and seeks to


                                          9
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 10 of 12



provide a voice for, the citizens and communities harmed by the air pollution at

issue, would be ignored. Finally, no unusual circumstances cut against a

determination that the application is proper and timely.

    III. INTERVENTION AS OF RIGHT PURSUANT TO RULE 24(a)(2)

      In the alternative, Gasp has a right to intervene pursuant to Rule 24(a)(2).

The factors established in Estate of Steward v. McCay, are met. No. 5:15-CV-

00653-AKK, 20145 WL 12765996, at *1 (N.D. Ala. Dec. 8, 2015). Gasp’s

intervention is timely; it has an interest in the subject of this action because its

members are impacted by the ongoing CAA violations; entry of this Consent

Decree will prevent Gasp from bringing a separate action to abate the CAA

violations, so intervention now is the only way for Gasp’s interest to be

represented. See 42 U.S.C. § 7604(b)(1)(B). Finally, the existing parties do not

adequately represent Gasp’s interest as seen in EPA’s response to Gasp’s

comments.

                               IV. CONCLUSION

      For the reasons stated, Gasp respectfully requests that the Court grant this

motion to intervene and thereafter allow Gasp sufficient opportunity to challenge

whether the Consent Decree is fair, reasonable, and consistent with the CAA.




                                         10
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 11 of 12



Respectfully submitted this the 28th day of January, 2020.


s/ Sarah Stokes
Sarah Stokes (ASB-1385-A55S)
Barry Brock (ASB-9137-B61B)
Southern Environmental Law Center
2829 Second Avenue S., Ste. 282
Birmingham, AL 35233
tel: (205) 745-3060
fax: (205) 745-3064
sstokes@selcal.org
bbrock@selcal.org

Attorneys for Intervenor




                                        11
       Case 2:19-cv-00240-AKK Document 12 Filed 01/28/20 Page 12 of 12



                           CERTIFICATE OF SERVICE
       I hereby certify that on January 28, 2020, I served the foregoing Proposed
Motion of Gasp to Intervene and Memorandum of Law with the Clerk of the Court
using the CM/ECF system, which will serve notification of such filing to the
parties below:

Andrew W. Ingersoll
Trial Attorney                              David S. Maxey
Environmental Enforcement Section           Wade C. Merritt
Environment and Natural Resources           SPAIN & GILLON LLC
Division                                    2117 Second Avenue North
U.S. Department of Justice 601              Birmingham, AL 35203
D Street NW Washington, DC                  dsm@spain-gillon.com
20004                                       wcm@spain-gillon.com
202-514-1999
andrew.ingersoll@usdoj.gov                  Attorneys for Plaintiff Jefferson County
                                            Board of Health
Robert W Caplan
U.S. Environmental Protection Agency,       Richard E. Davis
Region 4                                    STARNES DAVIS FLORIE LLP
61 Forsyth Street                           100 Brookwood Place, 7th Floor
Atlanta, GA 30338                           Birmingham, Alabama 35209
404-562-9520                                Telephone: (205) 868-6000
caplan.robert@epa.gov                       Facsimile: (205) 868-6099
                                            red@starneslaw.com
and by U.S. Mail to:
Ellen M. Mahan                              Robert B. McKinstry, Jr.
Deputy Section Chief                        Romeade Farm
Environmental Enforcement Section           548 School House Road
Environment and Natural Resources           Kennett Square, Pennsylvania 19348
Division                                    Telephone: (484) 467-3207
U.S. Department of Justice                  bobby@robertbmckinstryjr.com
P.O. Box 7611
Washington, DC 20044-7611                   Attorneys for Defendant Drummond
                                            Company Inc., d/b/a ABC Coke
Attorneys for Plaintiff United States of
America
                                                This the 28th day of January, 2020.

                                                s/ Sarah Stokes

                                           12
